
	
		I
		111th CONGRESS
		2d Session
		H. R. 5118
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2010
			Mr. Moran of Kansas
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Clean Air Act to require the exclusion of
		  data of an exceedance or violation of a national ambient air quality standard
		  caused by a prescribed fire in the Flint Hills Region, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Flint Hills Preservation
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The Flint Hills Region of Kansas and
			 Oklahoma contains the world’s largest share of the remaining tallgrass prairie,
			 and is the only place where that habitat is in landscape proportions. Only 4
			 percent of North America’s presettlement tallgrass prairie survives to this
			 day, and 80 percent is located in Kansas.
			(2)The Flint Hills Region is also home to
			 certain declining avian species such as the greater prairie chicken and
			 Henslow’s sparrow that cannot continue to exist without large expanses of
			 native tallgrass prairie in an original state. Further, it is a significant
			 corridor for migrating shorebirds such as the American golden plover, the
			 buff-breasted sand-piper, and the upland sandpiper.
			(3)Beginning in the
			 mid-19th century, cattlemen understood that the richness of the Flint Hills
			 grasses depended on a good spring burn—something they learned from the Native
			 Americans. Fire still thrives in the Flint Hills because the ranchers, and
			 others using the land, know that the natural ecosystem depends on fire.
			(4)Ranchers,
			 landowners, and conservation groups use prescribed burns to mimic the seasonal
			 fires that have shaped the tallgrass prairie for thousands of years. Areas not
			 burned for several years develop mature grasses and thicker, thatch-like
			 vegetation, which habitat is preferred by invasive species.
			(5)The Flint Hills
			 Region is one of the few places in the United States where the prevailing
			 agricultural system works essentially in tandem with an ancestral native
			 ecosystem, preserving most of its complexity and the dynamic processes that
			 helped shape it.
			(6)Due to the
			 uniqueness of the Flint Hills tallgrass prairie and the historic manner in
			 which the tallgrass prairie has been managed by fire, existing prescribed burn
			 practices should be allowed to continue and ambient air data resulting from
			 fires used to manage the Flint Hills tallgrass prairie should be not be
			 included in determinations of compliance with the Clean Air Act.
			3.Prescribed
			 firesThe Clean Air Act (42
			 U.S.C. 7401 et seq.) is amended by inserting after section 329 the
			 following:
			
				330.Prescribed
				fires in the Flint Hills Region
					(a)In
				generalIn determining whether, with respect to a specific air
				pollutant, an exceedance or violation of a national ambient air quality
				standard has occurred for purposes of this Act, a State and the Administrator
				shall exclude data from a particular air quality monitoring location if
				emissions from one or more prescribed fires in the Flint Hills Region cause a
				concentration of the air pollutant at the location to be in excess of the
				standard.
					(b)Specific
				limitationsIf emissions data is excluded under subsection (a)
				from a particular air quality monitoring station because of emissions from one
				or more prescribed fires in the Flint Hills Region—
						(1)the Administrator
				shall not, as a result of such emissions, find under section 113 that a State
				has failed to enforce, or that a person has violated, a State implementation
				plan (for national primary or secondary ambient air quality standards) under
				section 110; and
						(2)a State shall not, as a result of such
				emissions, find that a person has violated, or bring an enforcement action for
				violation of, a State implementation plan (for national primary or secondary
				ambient air quality standards) under section 110.
						(c)Prohibition
				against smoke management plansThe Administrator shall not
				require, and a State shall not adopt, a smoke management plan under this Act in
				connection with any prescribed fire in the Flint Hills Region.
					(d)Not a stationary
				sourceNo building, structure, facility, or installation may be
				treated as a stationary source under section 111 as a result of one or more
				prescribed fires in the Flint Hills Region.
					(e)No title V
				permit requiredNo person shall be required to obtain or modify a
				permit under title V in connection with a prescribed fire in the Flint Hills
				Region.
					(f)DefinitionIn
				this section:
						(1)The term
				Flint Hills Region—
							(A)means the band of
				hills in eastern Kansas that stretch into north-central Oklahoma; and
							(B)includes—
								(i)Butler, Chase,
				Chautauqua, Clay, Cowley, Dickinson, Elk, Geary, Greenwood, Harvey, Jackson,
				Lyon, Marion, Marshall, Morris, Ottawa, Pottawatomie, Riley, Saline, Shawnee,
				Wabaunsee, Washington, and Woodson Counties in Kansas; and
								(ii)Osage, Tulsa, and
				Washington counties in Oklahoma.
								(2)The term
				prescribed fire means a fire that is set or managed by a person
				with the goal of enhancing a fire-dependent ecosystem or enhancing the
				productivity of agricultural grazing land, irrespective of the frequency with
				which the burn occurs.
						.
		
